Title: From George Washington to Brigadier General Nathaniel Heard, 24 May 1777
From: Washington, George
To: Heard, Nathaniel

 

Sir
Morris Town 24th May 1777

The Disposition of the Army which I am about to make renders it necessary that I should call away the Continental Troops now at Newark & Elizabeth Town—I therefore think it necessary to give you this Information, & to let you know that I expect you will extend part of the Militia under your Command, so as to give assistance to the well affected people of that part of the Country from Newark to Aquaquinack & Hackinsack, I do not mean that you should establish permanent Posts in these places, but to keep scouting parties all along in such a manner as to give you the earliest Intelligence of any movement against you, by which you may have an Opportunity of calling in the Country to your assistance or (if necessary) give Notice to the Officer belonging to the Continental Troops who commands nearest to you—I repeat my request that I may be furnish’d with an exact Return of the Militia under your Command as soon as possible. I am Sir Your mo. Obedt servt

Go: Washington

